DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered but they are not persuasive. Regarding the 112(b) rejection, the Applicant argues that their method for implementing a dual-chamber pacing mode without ventricular pacing that includes delivery of real ventricular pacing is not vague and confusing as they are stating that they are changing the pacing mode from a non-ventricular pacing mode to a ventricular pacing mode.  However, there is no mention of changing the pacing mode in the claim. A vague interrupt process does not require a change in pacing mode.  Therefore, the 112(b) rejection regarding a method of implementing a dual chamber pacing mode without ventricular pacing and causing ventricular pacing in the method is vague and confusing. Appropriate correction is required.
Regarding the 102 rejections, the Applicant’s remarks are moot as they do not address the conditional elements of the claims.  As stated in the prior action, the claims contain a series of conditional elements.  If the first condition is not met, then the remaining parts of the claims and the dependent claims that refer to the remaining parts of the claims are not necessary.  See MPEP 2111.04(II).  In this case, line 6 of claim 1, states “if a need for delivering a pace is detected”.   If a pace is not needed then the remaining parts of the claim are not necessary.  In this case any ADD device reads on the claim if it determines that no pace is needed. The Casavant reference teaches an ADD device and determines if a pace is needed (e.g. see Figs. 3-5).  Following that, .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining whether there is a need for delivering a real ventricular pace” in lines 10-11, however, lines 1-2 state "a method for implementing a dual-chamber pacing mode without ventricular pacing".  It is vague as it is unclear how a method that that is implemented without ventricular pacing delivers a real ventricular pace”.
Claims 3-10 are rejected for inheriting the same deficiencies as claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casavant (U.S. Pat. 6,330,477).
Regarding claim 1, Cassavant discloses a method for implementing a dual-chamber pacing mode comprising: obtaining pacing mode information configured by the user (e.g. Col. 5, ll. 36-49); Controlling a dual-chamber pacemaker to operate in an ADD mode and detecting whether there is a need for delivering a pace (e.g. s110) and performing a predetermined interruption process if a need for delivering a pace is detected (e.g. S118), wherein the predetermined interruption process comprises: determining whether a chamber to be subsequently paced is a ventricle (e.g. s122); and returning, after the predetermined interruption process is terminated, to the step of 
It is noted that Cassavant discloses that it determines that it does not need to pace, therefore Cassavant anticipates the first contingency and thus anticipates the entire claim as the remaining limitations are based on the first contingency requiring pacing to be delivered. See MPEP 2111.04(II).
Regarding claims 3-9, Cassavant teaches the first two contingencies as disclosed in detail above in the rejection of claim 1.  Claims 3-9 are further contingencies that do no place any other limits on the claim and are therefore not necessary as long as the first contingency of claim 1 is met. It is suggested to claim limitations for all of the contingencies instead of just a series of if statements that only add limitations if one of the contingencies are met. See MPEP 2111.04(II).
Regarding claim 10, Cassavant teaches that the method is performed in an implantable pacemaker (e.g. Figs. 1-2) having a microprocessor (e.g. 224), analog to digital circuitry (e.g. 222) and pacing circuitry (e.g. 230).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/REX R HOLMES/           Primary Examiner, Art Unit 3792